Citation Nr: 0001424	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1977 to November 1977 and on active duty from September 1978 
to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to service 
connection for a back disorder and for a skin disorder.

The Board notes that in August 1996, June 1997, August 1997 
written statements and in July 1999 Board hearing testimony, 
the veteran claimed entitlement to service connection for a 
bilateral leg disorder.  The matter is referred to the Board 
for appropriate action.


REMAND

The Board notes that the veteran was afforded a personal 
hearing before the undersigned member of the Board in July 
1999.  At that time, the veteran contended that all of his 
active service had not been verified.  He indicated at that 
time that he had been activated from a National Guard unit 
and upon completion of boot camp was assigned to Germany for 
several years.  He testified that he was stationed at 
Anderson Barracks in Dexheim, Germany from August 1977 to May 
1980, apparently contending that he was either on active duty 
or active duty for training during the entire period.  As 
noted above, information of record shows that the veteran had 
active duty for training with the Army National Guard from 
August 1977 to November 1977 and active duty with the Army 
Reserves from September 1978 to June 1980.  He also contends 
that he sustained a significant injury to his back and legs 
sometime between June and August 1978.  The Board does note 
that in previous statements, the veteran also indicated that 
the injury occurred in March 1977.  In any event, the veteran 
does contend that he has active service which has not been 
verified by the RO and that it was at that time, he sustained 
an injury which has resulted in current disability.  He 
asserts that at the very least, his administrative/personnel 
file should confirm his statements.  Although the available 
records do not corroborate the veteran's statements, the RO 
should attempt to verify the veteran's contentions in this 
regard with the appropriate service department officials.  

The Board notes further, that at the July 1999 hearing, the 
veteran also reported that he has received medical treatment 
for both his skin and back disabilities from VA medical 
facilities since his discharge from service.  Specifically, 
he indicated that he sought treatment from the VA for his 
back in 1980 or 1981.  He also indicated that he received 
treatment for his claimed skin disorder from the VA beginning 
in January 1981.  The Board observes further, that the 
veteran also testified that his current treatment physician 
at the VA attributed the veteran's current back disorder to 
the veteran's period of active service and that other unnamed 
VA health care professionals attributed a skin disorder to 
the veteran's period of active service.  No attempt has yet 
been made to verify these statements.  Although the record 
includes several pages of VA treatment records from 1996 
there is no evidence of the veteran's claimed VA treatment 
for a back or skin disorder immediately following his period 
of active service or soon thereafter.

The VA has a duty to inform a veteran of the requirements for 
a complete application for benefits.  38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  It is well 
established that a veteran's statement of what his physician 
told him puts the VA on notice of the possible existence of 
medical evidence pertinent to and necessary for a full and 
fair adjudication of the claim. Robinette v. Brown, 8 Vet. 
App. at 80.  In the context of this claim the Board finds 
that the duty to inform requires that the veteran be advised 
to provide written statements from physicians documenting 
medical opinions that there is a causal relationship between 
a current back and skin disorder and the veteran's period of 
active service.

Furthermore, the Board recognizes that VA has imputed 
knowledge of VA medical records notwithstanding whether they 
are included as evidence in a veteran's claims file at the 
time of a VA decision.  Bell v. Derwinski, 2 Vet. App. 611, 
612-613 (1992) (VA has constructive, if not actual, knowledge 
of records it generated); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992) (when VA knows of relevant records the 
Board must obtain them before proceeding with an appeal).  
Therefore, because the VA has notice of the possible 
existence of medical records pertaining to the veteran's 
claims on appeal here, the RO should attempt to locate the 
records and associate them with the claims file.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should advise the veteran to 
obtain VA physician statements linking 
current back and skin disorders with his 
period of active service.  The RO also 
should advise him to provide complete 
information regarding treatment he 
received in connection with the opinions 
including the nature, date and place of 
the treatment.

2.  The RO should request that the 
veteran identify the VA sources of 
medical treatment received for the 
claimed back and skin disabilities 
following his discharge from service in 
1980.  Copies of the VA medical records 
he identifies, and not currently of 
record, should then be requested and 
associated with the claims folder.

3.  The RO should contact the appropriate 
custodian of the veteran's service 
records and determine the dates of all 
active duty and active duty for training 
completed by the veteran.  The RO should 
also specifically request a statement as 
to the veteran's status during the period 
from August 1977 to May 1980.  The 
request should include a request for the 
veteran's service administrative/personal 
file, if deemed necessary.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development has been 
completed fully and correct incomplete 
development.

Thereafter, the RO should readjudicate the veteran's claim 
for entitlement to service connection for a back disorder and 
for a skin disorder.  If the RO denies the benefit sought on 
appeal, it should issue a supplemental statement of the case 
and provide the veteran with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


